Exhibit 10.1

Execution Copy

TRANSITIONAL EMPLOYMENT AND SEPARATION AGREEMENT

This Transitional Employment and Separation Agreement (“Agreement”) is made and
entered into as of October 15, 2008 (“Effective Date”) between Spectra Energy
Corp1 and Martha B. Wyrsch (“Executive”).

RECITALS

The Executive currently serves as the President and Chief Executive Officer of
Spectra Energy Transmission, LLC and serves in various other capacities for the
entities constituting the Spectra Group. The Executive and certain entities in
the Spectra Group are parties to the following agreements:

 

  a. Change in Control Agreement dated December 19, 2006, and as amended
thereafter (“Change in Control Agreement”);

 

  b. Performance Award Agreement dated 4/04/2006 under the Duke Energy
Corporation 1998 Long-Term Incentive Plan (“4/04/2006 Performance Grant”);

 

  c. Performance Award Agreement dated 7/01/2006 under the Duke Energy
Corporation 1998 Long-Term Incentive Plan (“7/01/2006 Performance Grant”);

 

  d. Phantom Stock Award Agreement dated 2/28/2005 under the Duke Energy
Corporation 1998 Long-Term Incentive Plan (“2/28/2005 Phantom Grant”);

 

  e. Phantom Stock Award Agreement dated 4/04/2006 under the Duke Energy
Corporation 1998 Long-Term Incentive Plan (“4/04/2006 Phantom Grant”);

 

  f. Phantom Stock Award Agreement dated 7/01/2006 under the Duke Energy
Corporation 1998 Long-Term Incentive Plan (“7/01/2006 Phantom Grant”);

 

  g. Performance Award Agreement dated 2/26/2008 under the Spectra Energy Corp
2007 Long-Term Incentive Plan (“2/26/2008 Performance Grant”);

 

  h. Phantom Stock Award Agreement dated 2/27/2007 under the Spectra Energy Corp
2007 Long-Term Incentive Plan (“2/27/2007 Phantom Grant”);

 

  i. Phantom Stock Award Agreement dated 2/26/2008 under the Spectra Energy Corp
2007 Long-Term Incentive Plan (“2/26/2008 Phantom Grant”);

 

  j. Phantom Unit Award Agreement dated 7/02/2007 under the Spectra Energy
Partners LP Long-Term Incentive Plan (“7/02/2007 Phantom Grant”);

 

  k. Nonqualified Stock Option Agreement dated 10/1/1999 under the Duke Energy
Corporation 1998 Long-Term Incentive Plan (“10/1/1999 Option Grant”);

 

 

1

Spectra Energy Corp, Spectra Energy Transmission, LLC, and Spectra Energy
Partners, LP and each of their respective subsidiary entities and other direct
or indirect affiliates are referred to in this Agreement as the “Spectra Group.”



--------------------------------------------------------------------------------

  l. Nonqualified Stock Option Agreement dated 12/20/1999 under the Duke Energy
Corporation 1998 Long-Term Incentive Plan (“12/20/1999 Option Grant”);

 

  m. Nonqualified Stock Option Agreement dated 12/20/2000 under the Duke Energy
Corporation 1998 Long-Term Incentive Plan (“12/20/2000 Option Grant”);

 

  n. Nonqualified Stock Option Agreement dated 12/19/2001 under the Duke Energy
Corporation 1998 Long-Term Incentive Plan (“12/19/2001 Option Grant”);

 

  o. Nonqualified Stock Option Agreement dated 1/17/2002 under the Duke Energy
Corporation 1998 Long-Term Incentive Plan (“1/17/2002 Option Grant”);

 

  p. Nonqualified Stock Option Agreement dated 2/25/2003 under the Duke Energy
Corporation 1998 Long-Term Incentive Plan (“2/25/2003 Option Grant”);

 

  q. Nonqualified Stock Option Agreement dated 2/27/2007 under the Spectra
Energy Corp 2007 Long-Term Incentive Plan (“2/27/2007 Option Grant”).

The parties agree that Executive’s respective positions as an officer (including
her positions as President and Chief Executive Officer) or director of the
Spectra Group will terminate as of the Effective Date and the Spectra Group
desires to avail itself of the experience, sources of information, advice and
assistance available to or possessed by Executive and to, in turn, have
Executive undertake certain transitional employment duties fully described below
in this Agreement. Executive shall not be entitled to any salary, other form of
compensation perquisites or other benefits after the Effective Date, except as
specifically provided for in this Agreement.

The parties agree that the Agreement recitals are true and accurate, and that
Executive does not occupy any offices or have rights to acquire, directly or
indirectly, any Common Stock or options to purchase Common Stock of the entities
constituting the Spectra Group, except as set forth in this Agreement.

Therefore, in consideration of the promises and mutual agreements set forth in
this Agreement, the receipt and sufficiency of which is hereby acknowledged by
all parties, the Spectra Group and Executive agree as follows:

EXECUTIVE’S TERMINATION AS OFFICER AND DIRECTOR & EMPLOYMENT

DURING TRANSITIONAL TERM

1. Termination of Executive From Officer and Director Positions. The Executive
will be terminated from all positions as an officer of the Spectra Group,
including her President and CEO position, effective as of the Effective Date.
Likewise, Executive will be terminated from all positions as a director or
chairman of the Spectra Group, as of the Effective Date. The Executive will
continue to be employed as a Senior Advisor – SET for the Spectra Group from the
Effective Date through December 22, 2008 (the “Termination Date,” and, the term
being the “Transitional Term”), unless this Agreement is earlier terminated
under Paragraph 11 hereof. During the Transitional Term, the Executive will be
responsible for providing transitional assistance to the Spectra Group, as
described more fully in Paragraph 2 hereof.

 

2



--------------------------------------------------------------------------------

2. Description of the Transitional Employment Duties. Subject to the terms of
this Agreement, the Spectra Group will continue to employ Executive as a Senior
Advisor – SET on a full time basis and upon the request of the CEO of Spectra
Energy Corp to (i) advise and assist the Spectra Group on all aspects of
operations; and (ii) provide other advice to the Spectra Group and offer
assistance on other matters as reasonably requested by the Spectra Group,
including attending panels, conferences and other professional meetings as
previously agreed upon between Executive and the Spectra Group (everything
in (i) and (ii) collectively, the “Transitional Employment Duties”). Executive
will use her reasonable efforts, skills, judgment, and abilities in this
capacity. The Executive will report directly to the CEO of Spectra Energy Corp,
and will be provided office space and secretarial/administrative assistance by
Spectra Group at a mutually agreed location in Houston, Texas reasonably
selected by Spectra Group.

3. Transitional Term Consideration. During the Transitional Term, the Spectra
Group shall continue to pay Executive the same salary and benefits she received
before the Effective Date.

4. Expenses. The Executive shall be entitled to reimbursement of all reasonable
and documented costs and expenses incurred by Executive in performing the
Transitional Employment Duties on the same basis applied to other executive
officers of Spectra Group (including, without limitation, travel to and from
panels, conferences and other professional meetings). Such expenses must be
submitted to the Group Vice-President, Human Resources and Support Services
(“VP/HR”). The Executive must obtain the VP/HR’s approval in advance for
expenses outside the Spectra Group’s customary practices.

5. Limitations on the Spectra Group’s Liability. By entering into this Agreement
and agreeing to employ the Executive for the Transitional Term, but subject to
the terms of this Agreement, the Spectra Group shall not be liable for any
damages, cost or claims of any kind caused by the dishonesty, gross negligence
or willful misconduct of Executive in the performance of the Transitional
Employment Duties or Executive’s breach of this Agreement. Except as provided in
the preceding sentence of this Paragraph 5, Executive shall be indemnified by
the Company to the fullest extent permitted by applicable law.

6. Executive’s Standard of Care. Subject to the other provisions of this
Agreement, Executive shall perform her duties under this Agreement with the same
degree of care, skill and prudence that would be customarily exercised by a
Spectra Group employee and for what she reasonably believes to be in the best
interest of the Spectra Group.

7. Confidentiality of Spectra Group Information. The Executive shall continue to
abide by the Spectra Group’s confidentiality policies throughout the
Transitional Term. The Executive will not at any time disclose to anyone,
including, without limitation, any person, firm, corporation, or other entity,
or publish, or use for any purpose, any Confidential Information (as defined in
this Paragraph), except as the Spectra Group directs and authorizes. The
Executive shall take all reasonable measures to protect the secrecy of and avoid
disclosure and unauthorized use of the Confidential Information and agrees to
immediately notify the Spectra Group in the event of any unauthorized use or
disclosure of the Confidential Information. “Confidential Information” includes,
without limitation, all of the Spectra Group’s technical and business
information, which is of a confidential, trade secret or proprietary character;
lists of customers; identity of customers; identity of prospective customers;
contract terms; bidding

 

3



--------------------------------------------------------------------------------

information and strategies; rates of return of Spectra Group projects; pricing
methods or information; photographs; internal policies, procedures,
communications and reports; computer software; computer software methods and
documentation; electronically stored information; graphic designs; hardware; the
Spectra Group’s methods of operation; the procedures, forms and techniques used
in servicing accounts; and other information or documents that the Spectra Group
requires to be maintained in confidence for the Spectra Group’s continued
business success. Confidential Information does not include any information that
is readily available to the public or, upon reasonable investigation, is readily
ascertainable in the public domain.

8. Confidentiality of Spectra Group Information – Post Termination. The
Executive further acknowledges and agrees that all Confidential Information
about the Spectra Group that was previously provided in the course of employment
or through the Executive’s service for the Spectra Group and Confidential
Information that will be provided to her in the course of the Transitional Term
are and will continue to be the exclusive property of the Spectra Group. The
Executive agrees to keep all Confidential Information in strict confidence, not
disclosing any Confidential Information to any third person except (i) as
consented to in writing by the CEO of Spectra Energy Corp, or (ii) as required
by law or judicial or regulatory process; provided, however, that Executive
shall not be obligated to keep in confidence any information which has become
generally available to the public without any breach by Executive of this
Paragraph 8. If requested by the Spectra Group, Executive will obtain from any
third party to whom she discloses any Confidential Information the written
agreement (in form and substance satisfactory to the Spectra Group in its sole
discretion) of such third party to keep such information confidential.

9. Protective Covenants. The Executive acknowledges that she has received
valuable Confidential Information during the course of her employment and that
she will continue to remain responsible to safeguard and protect Spectra Group
Confidential Information during the Transitional Term. As a result, it is
necessary to enter into the following protective covenants, which are ancillary
to the enforceable promises between the Spectra Group and Executive in the other
Paragraphs in this Agreement:

(i) Non-Solicitation. The Executive agrees that during (A) the Transitional Term
and (B) for a one-year period following the Transitional Term of the Agreement
(collectively, the “Restricted Period”) Executive will not, directly or
indirectly, either individually or as a principal, partner, agent, consultant,
contractor, employee, or as a director or officer of any corporation or
association, or in any other manner or capacity whatsoever, except on behalf of
the Spectra Group, solicit business, or attempt to solicit business, in products
or services competitive with products or services sold by the Spectra Group,
from any customer or client, or prospective customer or client, with whom
Executive had contact, solicited, or is aware and/or should have been aware that
the Spectra Group solicited or contacted during the 12 months that immediately
preceded the execution of this Agreement or during the Term of the Agreement.

(ii) Non-Competition. The Executive also agrees that during the Restricted
Period, Executive will not within any of the markets in which the Spectra Group
performs services or, to the extent that Executive is aware (or reasonably
should have been aware) that Spectra Group has formulated within the 12 months
that immediately preceded the execution of this Agreement, a plan to sell its
services, without the prior written consent of the Spectra Group, engage in or
contribute her knowledge to any employment, work, business, or endeavor which is
directly

 

4



--------------------------------------------------------------------------------

competitive with a product, process, service, or development of the Spectra
Group or with respect to which Executive had access to the Spectra Group’s
Confidential Information, provided, however, that nothing herein shall prohibit
Executive from being a passive owner of not more than 3% of the outstanding
stock of any class of a corporation which is publicly traded. During the
Restricted Period, the Executive may request in writing exceptions to this
restriction which shall be deemed approved by the Spectra Group if the Spectra
Group has not provided written disapproval within forty-five (45) days of its
receipt of such request. Nothing in this Sub-Paragraph 9(ii) shall be construed
to prohibit the Executive being retained during the Restricted Period in a
capacity as an attorney licensed to practice law, or to restrict the Executive
providing advise and counsel in such capacity, in any jurisdiction where such
prohibition is contrary to law.

(iii) Non-Recruitment. The Executive also agrees that during the Restricted
Period, she will not, directly or indirectly, hire, solicit, induce, recruit,
engage, go into business with, encourage to leave their employment or contractor
relationship with the Spectra Group, or otherwise cease their employment or
contractor relationship with the Spectra Group, or otherwise contract for
services with, any employee of the Spectra Group.

(iv) Nature of the Restrictions. The Executive agrees that the time,
geographical area, and scope of restrained activities for the restrictions in
Sub-Paragraphs 9(i)-(iii) of this Agreement are reasonable, especially in light
of the Spectra Group’s desire to protect its Confidential Information. If a
court or arbitrator concludes that any time period, geographical area, or scope
of restrained activities specified in Sub-Paragraphs 9(i)-(iii) of this
Agreement is unenforceable, the court or arbitrator is vested with the authority
to reduce the time period, geographical area, and/or scope of restrained
activities, so that the restrictions may be enforced to the fullest extent
permitted by law. Additionally, if Executive violates any of the restrictions
contained in Sub-Paragraphs 9(i)-(iii), the Restricted Period shall be suspended
and will not run in favor of the Executive from the time of the commencement of
any such violation until the time when the Executive cures the violation to the
Spectra Group’s satisfaction.

(v) Equitable Relief and Restoration. Executive agrees that the Spectra Group
may enforce this Agreement by obtaining a preliminary and permanent injunction
or any other appropriate equitable relief in any court of competent
jurisdiction. Executive acknowledges that the recovery of damages will not be an
adequate means to redress a breach of this Agreement, and that nothing in this
Sub-Paragraph 9(v) shall prohibit the Spectra Group from pursuing any remedies
in addition to injunctive relief, including recovery of damages and/or any
forfeiture or repayment obligations provided in this Agreement.

Executive also agrees that, in the event she violates the provisions of
Paragraphs 7 or 8, or Sub-Paragraphs 9(i), 9(ii), or 9(iii) of this Agreement
following the payment or commencement of any payments in accordance with
Paragraph 13 of this Agreement, the Spectra Group will be entitled to receive
and the Executive will be obligated to pay the Spectra Group the amount of
one-million dollars ($1,000,000) (the “Restoration”) from the total amount of
the Severance Payment, such amount representing a reasonable forecast of the
damages to be incurred by Spectra Group as a result of the Executive’s breach of
Paragraphs 7 or 8, of Sub-Paragraphs 9(i), 9(ii) or 9(iii). Executive
specifically recognizes and affirms that the terms in Paragraphs 7 and 8, and
Sub-Paragraphs 9(i), 9(ii), and 9(iii) are material terms of this Agreement, and
Executive further agrees that should all or any part or application of

 

5



--------------------------------------------------------------------------------

Paragraphs 7 or 8, or Sub-Paragraphs 9(i), 9(ii), or 9(iii) be held or found
invalid or unenforceable for any reason whatsoever by a court of competent
jurisdiction or arbitrator in any action between the Executive and the Spectra
Group, then the Spectra Group shall still be entitled to receive the Restoration
from Executive.

10. Agreement to Return Spectra Group Property/Documents. At the end of the
Transitional Term, Executive agrees that: (i) she will not take with her, copy,
alter, destroy, or delete any Spectra Group files, documents or other materials
whether or not embodying or recording any Confidential Information, including
copies, without obtaining in advance the written consent of an authorized
Spectra Group representative; and (ii) she will promptly return to the Spectra
Group all Confidential Information, documents, files, records and tapes (written
or electronically stored) that have been in her possession or control regarding
the Spectra Group, and she will not use or disclose such materials in any way or
in any format, including written information in any form, information stored by
electronic means, and any and all copies of these materials. She further agrees
to return to the Spectra Group immediately all Spectra Group property,
including, without limitation, keys, equipment, computer(s) and computer
equipment, devices, cellular phones, other telephonic equipment, credit cards,
data, lists, information, correspondence, notes, memos, reports, or other
writings prepared by the Spectra Group or herself on behalf of the Spectra
Group. If Executive so elects, Executive may alternatively notify Spectra Group
that she elects to purchase any such Spectra Group property in her possession
and Spectra Group will sell such Spectra Group property, if practicable, to
Executive at its fair market value as determined by Spectra Group.

11. Termination. Unless earlier terminated by (i) the dissolution, winding-up or
termination of any of the entities constituting the Spectra Group or (ii) the
commencement by any regulatory agency or governmental authority including,
without limitation, the Securities and Exchange Commission, of an enforcement or
similar type of proceeding against Executive, this Agreement will be
automatically terminated on the Termination Date. This Agreement may also be
terminated by the Spectra Group at any time during the Transitional Term for
Cause and by the Executive for “Good Reason.” “Cause” means (i) a material
breach or violation of this Agreement by Executive, unless cured to the Spectra
Group’s satisfaction within ten (10) business days following written notice
given to Executive by the Spectra Group; (ii) the failure or refusal of
Executive to perform timely and fully in all material respects the Transitional
Employment Duties or to comply fully in all material respects with her
obligations under this Agreement, unless such default is cured to the Spectra
Group’s satisfaction within ten (10) business days following written notice
given to Executive by the Spectra Group; (iii) conviction of or a plea of nolo
contendere or similar plea by Executive of a crime involving theft, dishonesty
or moral turpitude, or the entry of a court order or administrative decree or
order against the Executive, agreed or otherwise, involving allegations of
criminal or civil fraud; (iv) Executive’s breach of the non-competition,
non-solicitation, or non-recruitment covenants in Paragraph 9 of this Agreement;
or (v) Executive’s breach of her confidentiality obligations in Paragraphs 7 or
8 of this Agreement. “Good Reason” means a material breach or violation of this
Agreement by the Spectra Group, unless cured to Executive’s satisfaction within
ten (10) business days following written notice given to the Spectra Group by
Executive. If the Executive breaches her obligations under Paragraphs 7 or 8, or
Sub-Paragraphs 9(i), 9(ii), or 9(iii) of this Agreement, she shall be obligated
to pay the Spectra Group in accordance with Sub-Paragraph 9(v). If this
Agreement is terminated by the Spectra Group without Cause, or if Executive
terminates this Agreement for Good Reason, then the Spectra Group shall promptly

 

6



--------------------------------------------------------------------------------

pay Executive for any unpaid and accrued salary and/or benefits in the time
period specified by applicable state or federal law. Finally, if the Spectra
Group terminates Executive for Cause or if Executive terminates her employment
without Good Reason, either during the Agreement Term or Transitional Term, then
Spectra Group will only be obligated to pay Executive any accrued salary and
benefits through the Cause or without Good Reason termination date, and the
Spectra Group will not be liable to pay Executive any Cash Payment or other
compensation as described in Paragraphs 13 and 14 of this Agreement.

SEVERANCE AND RELEASE UPON EXECUTIVE’S TERMINATION

12. Global Release of Claims Upon Termination. Provided that this Agreement is
not earlier terminated pursuant to Paragraph 11, Executive agrees to execute a
Global Release (“Release”) of the “Spectra Group Released Parties,” in the form
specified on the attached Exhibit A, upon her termination from the Spectra Group
in the time period allotted by applicable state and federal law (the
“Consideration and Revocation Period”), but not later than by the end of the
twenty-one (21) calendar day consideration period set forth in Paragraph 5 of
the Release. The “Spectra Group Released Parties” are defined as Spectra Energy
Transmission, LLC, Spectra Energy Corp, and Spectra Energy Partners, LP, and
each of their respective subsidiaries, predecessors, successors, parents, joint
ventures, holding companies, subsidiaries, divisions, affiliates, assigns,
partnerships, agents, directors, officers, employees, consultants, committees,
employee benefit committees, fiduciaries, representatives, attorneys, and all
persons and entities acting by, through, under or in concert or in any such
capacity with any of them.

13. Termination of Other Agreements and Severance Payment. Executive agrees and
acknowledges that except as specifically provided in this Agreement, any rights
she may have to any payments, benefits, or other perquisites of any kind
whatsoever under the terminated agreements listed in Clauses (a)-(q) of the
Recitals section of this Agreement, including, without limitation, compensation,
bonus payments, salary, stock options, stock option gains, disability insurance,
life insurance, health, dental or vision insurance, or any other insurance
benefits, vacation and sick pay, and travel, are extinguished by this Agreement
and Executive’s right to any claim or cause of action whatsoever to
reimbursement, payments, benefits, or other perquisites under these terminated
agreements are released and forever waived. This Agreement shall have no affect
on the benefits to which Executive is otherwise entitled under the terms and
conditions of any employee benefit plan or compensation arrangement provided by
the Spectra Group, other than the agreements listed in Clauses (a)-(q) of the
Recitals section of this Agreement, except as specifically provided in this
Agreement. Notwithstanding the foregoing, Executive shall be entitled to the
following payments in exchange for her execution of the Release described in
Paragraph 12 as well as the other promises she makes in this Agreement
(collectively, the “Severance Payment”):

A. Cash Payment. Executive will be paid three million one hundred sixty thousand
dollars ($3,160,000), (the “Cash Payment”). The Cash Payment will be made in a
lump sum on the eighth day following the beginning of the Revocation Period, and
shall be made by electronic deposit to Executive’s bank account that is
specified in the Spectra Group’s payroll records.

B. Short-Term Incentive Plan. The parties acknowledge that during Executive’s
employment with the Spectra Group she was a participant in the Spectra Energy
Corp Executive Short-Term Incentive Plan (the “STIP”). In exchange for the
Executive’s agreement to execute

 

7



--------------------------------------------------------------------------------

the Release described in Paragraph 12, the Spectra Group agrees to provide a
payment equal to the amount the Executive would have been paid based on (A) the
pre-established performance criteria and goals as determined by the Compensation
Committee of the Board of Directors of Spectra Energy Corp for 2008 and
(B) Executive’s performance, calculated using a score on Executive’s personal
goals of 100%, and on the same basis had the Executive remained in employment
with Spectra Group through December 31, 2008. The STIP payment shall be made at
the same time that STIP bonuses are paid to other executives of the Spectra
Group, or, if later, as soon as reasonably practicable following the end of the
Consideration and Revocation Period. The parties acknowledge and agree that,
other than as specifically set forth above or elsewhere in this Agreement,
Executive is not eligible for any Award under the STIP or under any other
deferred compensation plan or program of the Spectra Group after the end of the
Transitional Term, and Executive acknowledges that she is releasing and waiving
any rights to such benefits in this Agreement.

C. COBRA Payments. Executive is financially responsible for the payment of any
medical, dental or vision COBRA coverage. However, in order to provide financial
assistance to Executive with respect to such coverage, the Spectra Group will
make a single lump sum payment to Executive of twenty thousand dollars ($20,000)
on the eighth day following the beginning of the Revocation Period, and shall be
made by electronic deposit to Executive’s bank account that is specified in the
Spectra Group’s payroll records.

D. Vacation Pay. Executive will be paid three weeks of accrued and unused
vacation leave in the time period specified by law following her termination
from employment, but no later than the eighth day following the beginning of the
Revocation Period, and shall be made by electronic deposit to Executive’s bank
account that is specified in the Spectra Group’s payroll records.

E. Outplacement Assistance. Effective as of the beginning of the Transitional
Term, Executive will receive outplacement assistance services in an amount not
to exceed fifty thousand dollars ($50,000) on a basis that is mutually agreed
upon by the Executive and the Group Vice President, Human Resources and Support
Services to assist with her transition from the Spectra Group. In this regard,
the Spectra Group shall recommend to Executive an outplacement assistance
provider that offers reasonable office space and secretarial assistance in
Houston, Texas.

F. Attorney’s Fees. The Spectra Group shall pay the Executive an amount equal to
the reasonable legal fees and expenses, if any, that are incurred by Executive
in connection with Executive’s entering into this Agreement, not to exceed
fifteen thousand dollars ($15,000). Such payment shall be made by the Spectra
Group as soon as reasonably practicable following the end of the Consideration
and Revocation Period after submission by Executive of documentation evidencing
the amount of such fees and expenses incurred by Executive as may be reasonably
requested by the Spectra Group.

G. No Mitigation. Spectra Group agrees that, if Executive’s employment with
Spectra Group terminates during the Transitional Term, Executive is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to Executive by Spectra Group pursuant to this Paragraph 13. Further, no payment
or benefit that Executive is entitled to receive under this Agreement shall be
reduced by (i) compensation earned by Executive as the result of employment by
another employer, provided; however, that such employment is not in violation of
the terms of this Agreement, (ii) retirement benefits or (iii) otherwise.

 

8



--------------------------------------------------------------------------------

14. Vesting of Stock Options, Phantom Stock Units, Phantom Units and Performance
Shares, Effect on Grants. The parties agree that, as of the end of the
Transitional Term, Executive will be entitled to payment under the agreements
listed in Clauses (a)-(q) of the Recitals section of this Agreement, in
accordance with the terms and conditions of such agreements applicable to an
involuntary termination without cause (within the meaning of such agreements),
as described in a chart provided by the VP/HR to Executive prior to the
execution of this Agreement,2 including, but not limited to, terms and
conditions that provide for prorated payment under such agreements based on
Executive’s service through the end of the Transitional Term, and the payment of
dividend equivalents thereunder. Executive agrees that she will forfeit all
rights to, and interest in, any unvested phantom stock units, phantom units and
performance shares and stock options that have not otherwise vested in the
ordinary course or as provided in accordance with the terms and conditions of
such agreements, and all such unvested phantom stock units, performance shares
and stock options shall be canceled and terminated.

15. No Admission of Liability/Disclosure of Agreement. Executive understands and
agrees that this Agreement shall not in any way be construed as an admission by
the Spectra Group Released Parties of any unlawful or wrongful acts whatsoever
against Executive or any other person, and the Spectra Group Released Parties
specifically disclaim any liability to or wrongful acts against Executive or any
other person. Similarly, the Spectra Group acknowledges and agrees that this
Agreement shall not in any way be construed as an admission by Executive of any
unlawful or wrongful act by Executive and Executive specifically disclaims any
liability to or wrongful acts against the Spectra Group Released Parties or any
other person. Further, Executive understands and agrees that Executive or the
Spectra Group may disclose information in response to a subpoena issued by a
court of law or a government agency having jurisdiction or power to compel the
disclosure or as otherwise may be required by law. Executive, however, agrees,
as required by Agreement Paragraph 18, to provide the Spectra Group with prompt
written notice before responding to any subpoena. Further, Executive
acknowledges and agrees that nothing in this Agreement prevents the Spectra
Group from disclosing the terms of this Agreement and filing a copy of this
Agreement (i) in response to a subpoena issued by a court of law or a government
agency having jurisdiction or power to compel the disclosure, (ii) in response
to a request by a governmental law enforcement agency or federal or state agency
giving jurisdiction over the acts or activities of the Spectra Group, or
(iii) as the Spectra Group believes is reasonably required by applicable federal
or state law, including, without limitation, the provisions, rules or
regulations of the Securities Exchange Act of 1934, as amended.

16. No Re-Employment. The Executive agrees that she relinquishes any right to
re-employment or to be restored to any position with the Spectra Group after the
end of the Transitional Term. The Executive acknowledges that if she re-applies
for or seeks employment

 

 

2

The Executive agrees that (i) the chart provided to her by the VP/HR prior to
execution of this Agreement has been provided for her convenience and for
illustrative purposes only, (ii) the amount payable under the agreements listed
in Clauses (a)-(q) of the Recitals section of this Agreement will be determined
solely under the terms and conditions of such agreements, and (ii) in the event
of any conflict between such chart and the amounts payable as determined under
the agreements, the terms and conditions of such agreements will govern.

 

9



--------------------------------------------------------------------------------

with the Spectra Group after the end of the Transitional Term, the Spectra
Group’s refusal to hire her based on this provision will provide a complete
defense to any claims arising from her attempt to apply for employment.

17. Non-Disparagement.

(i) Executive’s Non-Disparagement Agreement. Executive agrees not to, directly
or indirectly, disclose, communicate, or publish any intentionally disparaging,
negative, harmful, or disapproving information, written communications, oral
communications, electronic or magnetic communications, writings, oral or written
statements, comments, opinions, facts, or remarks, of any kind or nature
whatsoever (collectively, “Disparaging Information”), concerning or related to
any of the Spectra Group Released Parties. Executive understands and
acknowledges that this non-disparagement clause prevents her from disclosing,
communicating, or publishing, directly or indirectly, any Disparaging
Information concerning or related to the Spectra Group Released Parties
including, without limitation, information regarding the Spectra Group Released
Parties’ businesses, customers or clients, proprietary or technical information,
documents, operations, inventions, trade secrets, product ideas, technical
information, know-how, processes, plans (including, without limitation,
marketing plans and strategies), specifications, designs, methods of operation,
techniques, technology, formulas, software, improvements, internal or external
audits, internal controls, or any financial, marketing or accounting information
of any nature whatsoever. Further, Executive acknowledges that in executing this
Agreement, she has knowingly, voluntarily, and intelligently waived any free
speech, free association, free press or First Amendment to the United States
Constitution (including, without limitation, any counterpart or similar
provision or right under the Texas Constitution or any other state constitution
which may be deemed to apply) rights to disclose, communicate, or publish
Disparaging Information concerning or related to the Spectra Group Released
Parties. Executive also understands and agrees that she has had a reasonable
period of time to consider this non-disparagement clause, to review the
non-disparagement clause with her attorney, and to consent to this clause and
its terms knowingly and voluntarily. Executive further acknowledges that this
non-disparagement clause is a material term of this Agreement. If Executive
breaches Paragraph 17, the Spectra Group Released Parties will not be limited to
a damages remedy, but may seek all other equitable and legal relief including,
without limitation, a temporary restraining order, temporary injunctive relief,
a permanent injunction, and its attorneys’ fees and costs, against her and any
other persons, individuals, corporations, businesses, groups, partnerships or
other entities acting by, through, under, or in concert with her. Nothing in
this Agreement shall, however, be deemed to prevent Executive from testifying
fully and truthfully in response to a subpoena from any court or from responding
to investigative inquiry from any governmental agency.

(ii) Spectra Group’s Non-Disparagement Agreement. The Spectra Group agrees that
it will make good faith reasonable efforts to prevent its respective officers
and directors from, directly or indirectly, disclosing, communicating or
publishing any intentionally disparaging, negative, harmful or disapproving
information, written communications, oral communications, electronic or magnetic
communications, writings, oral or written statements, comments, opinions, facts
or remarks, of any kind or nature whatsoever, concerning Executive. If the
Spectra Group breaches Paragraph 17, Executive will not be limited to a damages
remedy, but may seek all other equitable and legal relief including, without
limitation, a temporary restraining order, temporary injunctive relief, a
permanent injunction, and her attorneys’ fees and

 

10



--------------------------------------------------------------------------------

costs, against the Spectra Group and its respective officers and directors.
Notwithstanding the preceding sentence, before Executive may pursue any
equitable or legal relief for an alleged breach of Paragraph 17, Executive must
notify the Spectra Group of the alleged breach and give the Spectra Group the
opportunity, through its current Chief Executive Officer, ten (10) days to
instruct the Spectra Group officer or director to cease and desist from making
the alleged disparaging remarks. Nothing in this Agreement, however, shall be
deemed to prevent the Spectra Group’s officers, directors, employees or agents
from testifying fully and truthfully in response to a subpoena from any court or
from responding to an investigative inquiry from any governmental agency.

18. Cooperation. Beginning as of the Effective Date, Executive agrees to
reasonably cooperate with the Spectra Group in connection with the defense or
prosecution of any claims, causes of action, investigations, hearings,
proceedings, arbitrations or other tribunals now in existence or which may be
brought in the future against or on behalf of the Spectra Group that relate to
events or occurrences that transpired while she was employed with the Spectra
Group or served in any capacity for the Spectra Group. Executive’s cooperation
in connection with this Paragraph 18 shall include, without limitation, making
herself reasonably available to meet with counsel to prepare for discovery or
trial, to act as a witness on behalf of Spectra Group at convenient times, and
to provide true and accurate testimony regarding any such matters, provided that
such cooperation shall not unreasonably interfere with Executive’s then current
employment or business activities. Executive shall be reimbursed for all costs
and expenses reasonably incurred in undertaking such cooperation. If Executive
is subpoenaed or contacted to cooperate in any manner by a non-governmental
party concerning any matter related to the Spectra Group, she shall immediately
notify the Spectra Group, through the notice procedures identified in this
Agreement before responding or cooperating.

19. Knowing and Voluntary Agreement. The Executive understands it is her choice
whether or not to enter into this Agreement and that her decision to do so is
voluntary and is made knowingly. The Executive acknowledges that she has been
advised by the Spectra Group to seek legal counsel to review this Agreement.

AGREEMENT TERMS—MISCELLANEOUS AND ENFORCEMENT

20. Survival. The provisions set forth in Paragraphs 7, 8, 9, 10, 15, 17, 18,
and 21 of this Agreement shall survive termination or expiration of this
Agreement for any reason. In addition, all provisions of this Agreement which
expressly continue to operate after the termination of this Agreement shall
survive termination or expiration of this Agreement in accordance with the terms
of such provisions.

21. Miscellaneous Provisions and Enforcement.

(i) Notices. Any notice or other communication required, permitted or desired to
be given under this Agreement shall be deemed delivered when personally
delivered; the business day, if delivered by overnight courier; the same day, if
transmitted by facsimile on a business day before noon, Central Standard Time;
the next business day, if otherwise transmitted by facsimile; and the third
business day after mailing, if mailed by prepaid certified mail, return receipt
requested, as addressed or transmitted as follows (as applicable):

 

11



--------------------------------------------------------------------------------

If to Executive:

5315 Longmont Drive

Houston, TX 77056

With a copy (which shall not constitute notice) to:

Henry I. Morgenbesser, Esq.

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

If to the Spectra Group:

Spectra Energy Corp

Jim Pruett, Group Vice President, Human Resources and Support Services

5400 Westheimer Court

Houston, TX 77056

With a copy (which shall not constitute notice) to:

Jesse J. Gelsomini, Esq.

Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, TX 77010

(ii) Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF. THE EXCLUSIVE VENUE
FOR ALL SUITS AND PROCEEDINGS ARISING FROM OR RELATED TO THIS AGREEMENT SHALL BE
IN A COURT OF COMPETENT JURISDICTION OR ARBITRATION PROCEEDING IN HOUSTON,
TEXAS.

(iii) Limitations on Assignment. Except as provided in this Agreement, Executive
may not assign this Agreement or any of the rights or obligations set forth in
this Agreement without the explicit written consent of Spectra Group. Any
attempted assignment by Executive in violation of this Sub-Paragraph 21(iii)
shall be void. Except as provided in this Agreement, nothing in this Agreement
entitles any person, other than the parties to the Agreement, to any claim,
cause of action, remedy, or right of any kind, including, without limitation,
the right of continued employment.

(iv) Waiver. A party’s waiver of any breach or violation of any Agreement
provisions shall not operate as, or be construed to be, a waiver of any later
breach of the same or other Agreement provision.

(v) Severability. If any provision or provisions of this Agreement are held to
be invalid, illegal, or unenforceable for any reason whatsoever, (a) the
validity, legality, and unenforceability of the remaining provisions of this
Agreement (including, without limitation, all

 

12



--------------------------------------------------------------------------------

portions of any Agreement paragraphs containing any provision held to be
invalid, illegal, or unenforceable, that are not themselves invalid, illegal, or
unenforceable), will not in any way be affected or impaired thereby, and (b) the
provision or provisions held to be invalid, illegal, or unenforceable will be
limited or modified in its or their application to the minimum extent necessary
to avoid the invalidity, illegality, or unenforceability, and, as so limited or
modified, the provision or provisions and the balance of this Agreement will be
enforceable in accordance with their terms.

(vi) Headings. The Agreement headings are for reference purposes only and will
not affect in any way the meaning or interpretation of this Agreement.

(vii) Counterparts. This Agreement and amendments to it will be in writing and
may be executed in counterparts and by facsimile. Each counterpart will be
deemed an original, but both counterparts together will constitute one and the
same instrument.

(viii) Entire Agreement, Amendment, Binding Effect. This Agreement constitutes
the entire agreement between the parties concerning the subject matter in this
Agreement. No oral statements or prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it. The Executive acknowledges and represents that in
executing this Agreement, she did not rely, and has not relied, on any
communications, promises, statements, inducements, or representation(s), oral or
written, by the Spectra Group or any Spectra Group Released Parties, except as
expressly contained in this Agreement. Any amendment to this Agreement must be
signed by all parties to this Agreement. This Agreement will be binding on and
inure to the benefit of the parties hereto and their respective successors,
heirs, legal representatives, and permitted assigns (if any). This Agreement
supersedes (a) any prior agreements between Executive and the Spectra Group
concerning the subject matter of this Agreement, and (b) all other agreements
between Executive and the Spectra Group, as explained in Paragraph 1 of this
Agreement, unless specifically modified by this Agreement.

(ix) Arbitration. If any dispute arises out of or is related to this Agreement
or Executive’s employment or separation from employment or service in any
capacity for the Spectra Group for any reason, and the parties to this Agreement
cannot resolve the dispute, the dispute shall be submitted to final and binding
arbitration. The arbitration shall be conducted in accordance with the American
Arbitration Association’s (“AAA”) National Rules for the Resolution of
Employment Disputes (“Rules”). If the parties cannot agree to an arbitrator, an
arbitrator will be selected through the AAA’s standard procedures and Rules. The
Spectra Group and Executive shall share the costs of arbitration, unless the
arbitrator rules otherwise, with the parties agreeing that if Executive
challenges this arbitration provision based on the allocation of costs between
the parties, then the arbitrator shall decide the proper allocation of costs.
The Spectra Group and Executive agree that the arbitration shall be held in
Houston, Texas. Arbitration of the parties’ disputes is mandatory, and in lieu
of all civil causes of action or lawsuits either party may have against the
other arising out of the Agreement or Executive’s employment or separation from
employment with the Spectra Group, with the exception that the Spectra Group
alone may seek a temporary restraining order and temporary injunctive relief in
a court to enforce the terms of this Agreement. Executive acknowledges that by
agreeing to this provision, she knowingly and voluntarily waives any right she
may have to a jury trial based on

 

13



--------------------------------------------------------------------------------

any claims she has, had, or may have against the Spectra Group, including any
right to a jury trial under any local, municipal, state or federal law
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, the Americans With Disabilities Act of 1990, the Age Discrimination In
Employment Act of 1967, the Older Workers Benefit Protection Act, the Texas
Commission on Human Rights Act, claims of harassment, discrimination or wrongful
termination, and any other statutory or common law claims.

(x) Injunctive Relief. The Executive acknowledges and agrees that the covenants,
obligations and agreements of the Executive contained in this Agreement concern
special, unique and extraordinary matters and that a violation of any of the
terms of these covenants, obligations or agreements will cause the Spectra Group
irreparable injury for which adequate remedies at law are not available.
Therefore, the Executive agrees that the Spectra Group alone will be entitled to
an injunction, restraining order, or all other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Executive from committing any violation
of the covenants, obligations or agreements referred to in this Agreement before
submitting this matter to binding arbitration. These injunctive remedies are
cumulative and in addition to any other rights and remedies the Spectra Group
may have against the Executive. The Spectra Group and the Executive irrevocably
submit to the exclusive jurisdiction of the state courts and federal courts in
the city of Houston, Texas regarding the injunctive remedies set forth in this
Sub-Paragraph 21(x) and the interpretation and enforcement of this
Sub-Paragraph 21(x) solely insofar as the interpretation and enforcement relate
to an application for injunctive relief in accordance with the Agreement
provisions. Further, the parties irrevocably agree that (a) the sole and
exclusive appropriate venue for any suit or proceeding relating to injunctive
relief shall be in the courts listed in this Sub-Paragraph 21(x), (b) all claims
with respect to any application for injunctive relief shall be heard and
determined exclusively in these courts, (c) these courts will have exclusive
jurisdiction over the parties to this Agreement and over the subject matter of
any dispute relating to an application for injunctive relief, and (d) each party
waives all objections and defenses based on service of process, forum, venue, or
personal or subject matter jurisdiction, as these defenses may relate to an
application for injunctive relief in a suit or proceeding under the provisions
of this Sub-Paragraph 21(x).

(xi) 409A Compliance. In light of the uncertainty surrounding the proper
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), the parties hereto agree to cooperate to make mutually agreed upon
amendments to this Agreement (including, without limitation, to the timing of
any Severance Payment), that do not otherwise change the substance of the terms
of this Agreement, to minimize or avoid the imposition of any penalties and
additional taxes under Section 409A. Notwithstanding the foregoing, if the
parties cannot agree to such amendments, the terms and conditions of the
Agreement shall remain in full force and effect. The Spectra Group represents to
Executive that it believes that the payments and benefits provided under this
Agreement are either intended to be exempt from or comply with Section 409A of
the Code and, absent any relevant guidance issued by the Internal Revenue
Service following the date hereof, shall report (to the extent legally required)
all such payments and benefits accordingly.

(xii) Code Section 280G. The Spectra Group represents to Executive that her
termination of employment as provided herein is independent of, and not in
connection with, any potential change in control of Spectra Group and,
accordingly, believes that Section 280G of the Code is inapplicable to any
payments or benefits being made hereunder.

 

14



--------------------------------------------------------------------------------

As evidenced by my signature below, I certify that I have read the above
Agreement and agree to its terms.

 

/s/ Martha B. Wyrsch     By:   /s/ Gregory L. Ebel

Martha B. Wyrsch

Executive

     

Gregory L. Ebel

Group Executive and Chief Financial Officer

Spectra Energy Corp,

By and on behalf of the Spectra Group

   

October 15, 2008

   

October 15, 2008

 

15



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

1. Severance Payment. This Release is made and entered into between Spectra
Energy Corp3 (“Spectra Group”) and Martha B. Wyrsch (“Executive”). Executive
understands that her employment with the Spectra Group ends effective on
December 22, 2008, unless earlier terminated in accordance with the provisions
of Paragraph 11 in the Transitional Employment and Separation Agreement
(“Transitional Agreement”) made and entered into between the Spectra Group and
Executive on October     , 2008. In return for the Severance Payment as
described in Paragraphs 13. A.-F. of the Transitional Agreement, Executive is
entering into this Release (“Release”). Executive understands and agrees that
the Severance Payment is in addition to anything of value to which she is
already entitled.

2. Global Release. In consideration for the Severance Payment, Executive, on
behalf of herself, her heirs, executors, successors and assigns, irrevocably and
unconditionally releases, waives, and forever discharges the Spectra Group
Released Parties from any and all claims, demands, actions, causes of action,
costs, fees, attorneys’ fees, and all liability whatsoever, whether known or
unknown, fixed or contingent, which Executive has, had, or may ever have against
any of the Spectra Group Released Parties including, without limitation, the
agreements she executed with any of the Spectra Group Released Parties as
referenced in Clauses (a)-(q) of the Recital Paragraphs of the Transitional
Agreement and any and all claims, demands, actions, causes of action, costs,
fees, attorneys’ fees (except as provided in Sub-Paragraph 13(f) of the
Transitional Agreement), and all liability whatsoever, whether known or unknown,
fixed or contingent related to Executive’s employment or separation from
employment, termination, or service in any position or capacity for the Spectra
Group from the beginning of time and up to and including the date of execution
of this Agreement. This Agreement includes, without limitation, claims at law or
equity or sounding in contract (express or implied) or tort, claims arising
under any federal, state, or local laws of any jurisdiction that prohibit age,
sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation, or any other form of discrimination, harassment, or
retaliation (including, without limitation, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, Title VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, 42
U.S.C. § 1981, the Rehabilitation Act, the Family and Medical Leave Act, the
Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Financial
Institutions Reform, Recovery and Enforcement Act (or any other
employment-related banking statute or regulation), the Uniformed Services
Employment and Reemployment Rights Act of 1994, the Texas Commission on Human
Rights Act, any federal, state, local or municipal whistleblower protection or
anti-retaliation statute or ordinance, or any other federal, state, local, or
municipal laws of any jurisdiction), claims arising under the Employee
Retirement Income Security Act, or any other statutory or common law claims
related to Executive’s employment or separation from employment, termination, or
service in any position or capacity for the Spectra Group, or the agreements she
executed with the Spectra Group as referenced in Clauses (a)-(q) of the Recitals
section of the Transitional Agreement.

 

 

3

Spectra Energy Corp, Spectra Energy Transmission, LLC, and Spectra Energy
Partners, LP and each of their respective subsidiary entities and other direct
or indirect affiliates are referred to in this Release as the “Spectra Group.”



--------------------------------------------------------------------------------

3. Spectra Group Release. In consideration for Executive’s release of the
Spectra Group Released Parties, Spectra Group hereby releases Executive from any
and all claims, demands, actions, causes of action, costs, fees, attorneys’
fees, and all liabilities whatsoever, fixed or contingent which Spectra Group
has, had or may ever have against Executive up to and including the date of
execution of this Agreement to the extent known to any member of the Spectra
Group or to the extent that any such member of the Spectra Group should
reasonably have been aware of its existence.

4. No Admission of Liability. Executive understands and agrees that this Release
shall not in any way be construed as an admission by the Spectra Group Released
Parties of any unlawful or wrongful acts whatsoever against Executive or any
other person. The Spectra Group Released Parties specifically disclaim any
liability to or wrongful acts against Executive or any other person.

5. Time to Consider Release. Executive acknowledges that she has been advised in
writing by the Spectra Group that she should consult an attorney before
executing this Release, and she further acknowledges that she have been given a
period of twenty-one (21) calendar days within which to review and consider the
provisions of this Release. Executive understands that if she does not sign this
Release before the twenty-one (21) calendar day period expires, this Release
offer will be withdrawn automatically and she will not receive the Severance
Payment.

6. Revocation Period. Executive understands and acknowledges that she has
seven (7) calendar days following the execution of this Release to revoke her
acceptance of this Release. This Release will not become effective or
enforceable, and the Severance Payment will not become payable, until after the
seven (7) day period to revoke this Release has expired without Executive’s
revocation. If Executive does not revoke this Release within the revocation
period, the Spectra Group will send Executive the Severance Payment in the time
period specified by Paragraph 13 of the Transitional Agreement.

7. Knowing and Voluntary Release. Executive understands it is her choice whether
to enter into this Release and that her decision to do so is voluntary and is
made knowingly.

8. No Prior Representations or Inducements. Executive represents and
acknowledges that in executing this Release, she does not rely, and has not
relied, on any communications, statements, promises, inducements, or
representation(s), oral or written, by any of the Spectra Group Released
Parties, except as expressly contained in this Release and the Transitional
Agreement.

9. Binding Release. Executive agrees that this Release shall be binding on her
and her heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of her heirs, administrators,
representatives, executors, successors and assigns.

10. Choice of Law. This Release shall, in all respects, be interpreted,
enforced, and governed under the laws of the State of Texas. The Spectra Group
and Executive agree that the language of this Release shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for, or
against, any of the parties.

 

2



--------------------------------------------------------------------------------

11. Severability. The Spectra Group and Executive agree that should a court
declare or determine that any provision of this Release is illegal or invalid,
the validity of the remaining parts, terms or provisions of this Release will
not be affected and any illegal or invalid part, term, or provision, will not be
deemed to be a part of this Release.

12. Counterparts. The Spectra Group and Executive agree that this Release may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall be deemed one and the same instrument.

PLEASE READ CAREFULLY AS THIS DOCUMENT INCLUDES A RELEASE OF CLAIMS.

As evidenced by her signature below, Executive certifies that she has read the
above Release and agree to its terms.

 

          Martha B. Wyrsch     On Behalf of the Spectra Group           [Printed
Name]     [Printed Name]           Date     Date

 

3